Citation Nr: 1734001	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio.  The RO in Oakland, California, exercises current jurisdiction over the claims file.  

The case was previously before the Board in January 2013 and April 2013, on which occasions the claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss was remanded for additional development.  In July 2013 the Board denied the Veteran's claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss.  He appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court issued an Order granting a Joint Motion for Remand (JMR), which vacated the Board's July 2013 decision and remanded the matter back to the Board for action in compliance with the JMR. 

In May 2014, the Board again denied the Veteran's claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss.  The Veteran appealed the decision to the extent it denied a rating in excess of 50 percent on an extraschedular basis.  The Veteran specifically argued that the Board's denial of a rating in excess of 50 percent on a schedular basis should not be disturbed.

In April 2015 the Court issued an Order granting a Joint Motion for Partial Remand (JMPR), which served to vacate the portion of the Board's May 2014 decision denying a rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis and remanded the claim back to the Board for action in compliance with the JMPR.  The Order specifically dismissed any appeal of any other issue.  

The issue was again before the Board in June 2015, at which time it remanded for referral to the Director, Compensation Service (Director), for consideration on an extraschedular basis.  In November 2015 the Director issued an opinion denying a rating in excess of 50 percent on an extraschedular basis.  

In January 2016, the Board denied a rating in excess of 50 percent on an extraschedular basis.  In March 2017, the Court issued a Memorandum Decision vacating the Board's January 2016 decision, finding that the Board failed to provide adequate reasons or bases for its determination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and probative evidence is against finding that at any time during the period on appeal the Veteran's bilateral hearing loss presented an exceptional disability picture or resulted in marked interference with employment or frequent hospitalizations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent on an extraschedular basis for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA met its duty to notify by a letter sent to the Veteran in October 2008, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations in October 2008, November 2009, and January 2013.  Although he argued in a January 2010 statement that the November 2009 VA examination was inadequate, the Board addressed the Veteran's complaint and remanded the claim in January 2013 for a new VA examination.  The January 2013 VA examination was conducted by a different VA examiner from the examiner who conducted the November 2009 examination.  The Veteran has not argued, and the record does not reflect, that the January 2013 VA examination is inadequate for rating purposes.  The Board finds that the examinations, when considered together, are adequate for adjudication purposes because they document the Veteran's subjective complaints and history, were based on an appropriate audiological examination of the Veteran, and provided sufficient information to address the rating criteria for the disability on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (recognizing that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment).  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (2016), the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette, 28 Vet. App. at 369 (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  To the extent that prior Board decisions found otherwise, it is noted that the undersigned was not involved in those determinations and that the present review of the record is de novo in nature.  Moreover, the decisions containing such findings have been vacated.  Furthermore, as discussed below, recent case law addresses the question of what symptomatology is contemplated by the rating schedule in the case of hearing loss and in large part accounts for the Board's change in determination on this point.  

The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty with conversational speech and extreme difficulty in communicating by telephone.  01/30/2013 VBMS, VA Exam, p. 8.  The Veteran has stated that his greatest difficulty is in situations with background noise.  10/31/2008 VBMS, VA Exam, p. 2; 11/22/2009 VBMS, VA Exam.  He reports difficulty with understanding speech in various environments, including home, church, and social situations.  10/29/2009 VBMS, Medical-Government, p. 3.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. at 369 (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 38 C.F.R. §§ 4.85-4.86 (2016).  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. at 369 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure" because "an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").  

The Board acknowledges the June 2015 Remand, in which it was found that the rating criteria do not contemplate all of the functional impairment shown by the Veteran's hearing loss, interpreting Martinak v. Nicholson, 21 Vet. App. 447 (2007), as holding that it is necessary to assess the degree of functional impairment resulting from hearing loss.  However, in Doucette, the Court held that "Martinak imposes neither a general requirement on the Board to engage in an extraschedular analysis nor specific requirements on the Board once it decides that an extraschedular discussion is warranted."  28 Vet. App. at 370-71.  Accordingly, the Board finds that it is not bound by its previous findings regarding whether the rating schedule is adequate to address the Veteran's bilateral hearing loss, particularly to the extent such a finding was based on a misreading of Martinak.  

The evidence does not demonstrate symptoms related to the Veteran's service-connected bilateral hearing loss not contemplated by the rating schedule.  The Board acknowledges that in January 2013 the Veteran reported dizziness with quick changes in position, but finds that there is no competent evidence in the record to suggest that his one-time report of dizziness is related to his service-connected bilateral hearing loss.  01/30/2013 VBMS, VA Exam, p. 9.  Thus, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").  Moreover, there are no other reports of dizziness during the period on appeal found in the record, and January 2011 and April 2012 audiology notes indicate no vertigo or other ear pathology.  11/04/2015 VBMS, CAPRI, pp. 55-57, 61-62.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding symptoms associated with hearing loss that are not contemplated by the rating schedule.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding such an exceptional disability picture as to render the schedular criteria inadequate.  

Although a finding that the schedular criteria are adequate to assess the Veteran's bilateral hearing loss renders additional extraschedular analysis unnecessary, the Board will nevertheless address the second Thun element-i.e., whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In its March 2017 Order, the Court directed the Board to explain why there was sufficient evidence of marked interference with employment to warrant referral to the Director for consideration on an extraschedular basis in June 2015, but not to warrant an extraschedular evaluation in the decision on appeal in January 2016.  The Court also found that retirement status cannot, on its own, serve as the basis for finding no marked interference with employment resulting from the service-connected disability.  

The June 2015 Board Remand acknowledged the January 2013 VA examination indicating that hearing loss results in significant effects on the Veteran's ability to work in terms of extreme difficulty communicating on the telephone.  However, the Board made no express finding as to whether the Veteran's hearing loss results in marked interference with employment.  If a finding by the Board that referral for consideration on an extraschedular basis is warranted later compelled the Board to grant the claim when it returns on appeal, the process of referral to the Director contemplated by 38 C.F.R. § 3.321(b)(1) would be rendered meaningless.  See Bilski v. Kappos, 561 U.S. 593, 607-08 (2010) (recognizing the canon against interpreting any statutory provision in a manner which would render another provision superfluous).  

The evidence does not support a finding that the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Initially, the Board notes that there are no records of hospitalization due to hearing loss during the period on appeal.  The evidence demonstrates that from the time the Veteran filed his claim for an increased rating for hearing loss in September 2008, he has been seen by audiologists for reasons such as routine evaluations and hearing aid adjustments and repairs twice in 2008, seven times in 2009, twice in 2010, four times in 2011, three times in 2012, four times in 2013, and four times in 2015, which averages to approximately four times per year.  See 11/04/2015 VBMS, CAPRI.  The Board finds that maintenance requiring, on average, four visits annually, typically for 30-60 minutes per visit, does not demonstrate marked interference with employment.  

The Board acknowledges the Veteran's January 2013 report of extreme difficulty hearing on the telephone.  01/30/2013 VBMS, VA Exam, p. 9.  In June 2014, the Veteran stated that he could hear the telephone in his left ear, but was having difficulty hearing the telephone in the right ear.  After assessing the hearing aids' data log, the audiologist determined that the Veteran was accidentally changing the hearing aids' program (with different modes based on the setting) and lowering the volume while in automatic mode.  A tutorial by the audiologist appears to have helped.  11/04/2015 VBMS, CAPRI, pp. 6-7.  Thus, it appears from the evidence that the Veteran is able to communicate over the telephone with at least his left ear.  Moreover, many jobs and occupations do not require frequent telephone communication; thus, difficulty communicating telephonically does not necessarily result in interference with one's work.  The Board also notes that there exist several means of facilitating communication with individuals with hearing loss that do not involve the telephone.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's bilateral hearing loss results in marked interference with employment or frequent hospitalizations.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for assignment of an extraschedular rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


